               Case 2:16-cr-00322-WKW-SRW Document 109 Filed 01/28/21 Page 1 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                     Middle District
                                  __________ Districtofof
                                                       Alabama
                                                          __________
                                                )
           UNITED STATES OF AMERICA             ) JUDGMENT IN A CRIMINAL CASE
                       v.                       ) (For Revocation of Probation or Supervised Release)
                                                )                      :2
            VALNICA NICOLE GARNER               )
                                                ) Case No. 2:16cr322-WKW-02
                                                ) USM No. 11207-002
                                                )
                                                ) Joseph Mitchell McGuire
                                                                                                Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                        1-7 of the Amd Petition       of the term of supervision.
G was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                               Violation Ended
1                             Defendant committed another federal, state or local crime                        10/19/2019

2                               Defendant knowingly left the federal judicial where she was                    10/19/2019
                                authorized to reside without permission from the USPO or
                                the Court

       The defendant is sentenced as provided in pages 2 through           3       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 1874                                                 01/27/2021
                                                                                           Date of Imposition of Judgment
Defendant’s Year of Birth:          1983
                                                                                               /s/ W. Keith Watkins
City and State of Defendant’s Residence:                                                          Signature of Judge
Jemison, AL
                                                                                   W. KEITH WATKINS, U.S. District Judge
                                                                                                Name and Title of Judge


                                                                                                    01/28/2021
                                                                                                            Date
              Case 2:16-cr-00322-WKW-SRW Document 109 Filed 01/28/21 Page 2 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                           Judgment—Page       2    of    3
DEFENDANT: VALNICA NICOLE GARNER
CASE NUMBER: 2:16cr322-WKW-02

                                                  ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
3                              Defendant failed to follow instructions of the USPO related to the conditions       10/24/2019

                               of supervision

4                              Defendant committed another federal, state or local crime                           01/17/2019

5                              Defendant committed another federal, state or local crime                           01/21/2020

6                              Defendant commited another federal, state or local crime                            07/02/2020

7                              Defendant commited another federal, state or local crime                            09/11/2020
               Case 2:16-cr-00322-WKW-SRW Document 109 Filed 01/28/21 Page 3 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   3
DEFENDANT: VALNICA NICOLE GARNER
CASE NUMBER: 2:16cr322-WKW-02


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Twelve (12) Months, consecutive to any other term of imprisonment imposed in this district. The TERM of Supervised
Release imposed on 2/23/2017 is REVOKED.



     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
